DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a trunnion housing having a bearing, the trunnion housing coupled between the first and second vertical support fittings and having first and second shoulders formed on and protruding upward from a top side of the trunnion housing, each of the first and second shoulders having a respective open trough formed on a respective top surface thereof, thereby defining first and second cradles; and a fuse pin received within the open troughs and having a first end extending through the first vertical support fitting and a second end extending through the second vertical support fitting” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “the trunnion housing including a bearing and having first and second shoulders formed on and protruding upward from a top side of the trunnion housing, each of the first and second shoulders having a respective open trough formed on a respective top surface thereof, thereby defining first and second cradles; 
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “each of the first and second shoulders having a respective arcuately profiled open trough formed on a respective top surface thereof, thereby defining first and second cradles, wherein each of the open troughs has a respective longitudinal axis perpendicular to the central axis of the bearing” in combination with the remaining claim elements as set forth in claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647